Citation Nr: 1745908	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2011, the Board remanded the case for additional development.  Subsequently, in April 2013, the Board discussed the basis for characterizing the issues as currently listed on the title page and denied the claims on the merits.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the Board's April 2013 decision and remanded the appeal pursuant to a Joint Motion for Remand (JMR).

Thereafter, in July 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) pursuant to the directives and mandate of the October 2013 JMR and Court Order.  The case has again returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, further development is necessary prior to the adjudication of the merits of the Veteran's claim.

In the July 2014 remand, the Board directed the AOJ to: (1) obtain updated treatment records from the San Juan VA Medical Center (VAMC) dated from April 2013, and (2) develop as to whether the Veteran had Army Reserve service.  
A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As an initial matter, the Board finds that the AOJ complied with the first of the Board's directives as updated VA treatment records dated through August 2016 are currently associated with the Veteran's claims file.  

Comparatively, the Board finds that the AOJ did not substantially comply with the July 2014 remand as to the development requested regarding possible Army Reserve service.  Specifically, if the Veteran had Army Reserve service, the Board directed the RO to obtain any available service treatment records (STRs) and personal records from that period of time.  But, if any such records were unavailable, the AOJ was to follow the provisions of 38 C.F.R. § 3.159(e) regarding unavailability of Federal records.  

Following the Board's July 2014 remand, in November 2014, the AOJ requested copies of the Veteran's complete medical and dental STRs as well as the Veteran's entire personnel file.  In December 2014, the AOJ received a response that, again, the Veteran's STRs and service personnel records (SPRs) were affected by a 1973 fire at the National Personal Records Center in St. Louis, Missouri and that the totality of the Veteran's records were unavailable.

Upon receiving information that VA is unable to obtain Federal records, 38 C.F.R. § 3.159(e) mandates that VA provide a claimant with oral or written notice containing the following information: (1) the identity of the records VA was unable to obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (4) a notice that the claimant is ultimately responsible for providing the evidence.

Here, the Board finds that the AOJ did not follow the mandates of 38 C.F.R. § 3.159(e) as it did not provide the Veteran with the proper notice following the response received in December 2014.  Therefore, the Board must remand the matter again so ensure substantial compliance with the July 2014 remand's directives.

Given the need to remand the foregoing claim, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since August 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Contact all appropriate repositories of records and obtain copies of any service treatment or personnel records from any period of Army Reserve service.  If any records are unavailable, the AOJ should prepare a memorandum of unavailability and notify the Veteran and his representative pursuant to the procedures outlined in 38 C.F.R. § 3.159(e).

The AOJ should focus its records search from May 1953 to May 1958, as the Veteran's DD-214 indicates that, at discharge in May 1953, the Veteran had a 5-year Army Reserve obligation.

3. After completing the requested actions-and any additional action deemed warranted, including obtaining an additional VA medical opinion-readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




